DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the 112 rejections have been overcome due to the applicants amendments of the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US 2016/0302250 A1), in view of Kwon et al. (US 2018/0048994 A1). 

Regarding claims 1 and 9, Sheng discloses a sidelink communication method performed by a first user equipment (UE) (fig.1 which discloses in-network and out-of-network user equipment (UE) in direct communication with each another) in a communication system (fig.1 which discloses a wireless communications system), comprising:
receiving, from a base station (fig.1 which discloses a base station eNode), a first message including a first indicator that indicates sidelink transmission (ST) resources (par.[0104] which discloses transmission resources) used for sidelink transmission and 
identifying, by a processor of the first UE, the ST resources and the SR resource indicated by the first indicator included in the first message (par.[0018] which recites, in part, “Authorized receiving UEs in RRC_IDLE and RRC_CONNECTED may monitor resource pools used for UE autonomous resource selection and resource pools for scheduled resource allocation.  The eNB provides the resource pool configuration used for discovery message monitoring in SIB 19” That is, the UE must identify the resources used for transmission and reception in the message from the eNodeB before); and
transmitting, by the processor, to the base station, a second message including a second indicator requesting activation of the ST resources and the SR resources (par.[0079] discloses that the UE transmits a Scheduling Request (SR) for receiving ProSe/Sidelink/D2D resources, followed by a Buffer Status Report (BSR). The BSR indicates to the eNodeB that the UE has data to send on the sidelink); 

performing, by the processor, sidelink communication with a second UE using the ST and the SR resources (14.3.1 par.[0152] discloses transmission on the downlink shared channel using sidelink resources, fig.5).
While the disclosure of Sheng substantially discloses the claimed invention, it does not disclose:
receiving, at the processor, from the base station a MAC Control Element message including a third indicator; and
performing, by the processor, sidelink communication with a second UE using the one or more ST and the SR resources activated by the MAC CE message.
In an analogous art, Kwon discloses receiving, at the processor, from the base station a MAC Control Element message including a third indicator (par.[0105] discloses the reception at the UE of an Sidelink Semi-Persistent Scheduling Activation, in a MAC CE, par.[0118]); and
performing, by the processor, sidelink communication with a second UE using the one or more ST and the SR resources activated by the MAC CE message 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Sheng, with the methods for control information transmission as discussed in Kwon. The motivation/suggestion would have been that the use of Logical Channel ID, is suitable for indicating activation/deactivation of Semi-persistent scheduling (par.[0126 – 0127]). 

Regarding claim 5, Sheng discloses wherein the first message is received through one or more of system information, a radio resource control (RRC) message, a medium access control (MAC) control element (CE), and a downlink control information (DCI). (par.[0104 – 0108]).

Regarding claim 7, Sheng discloses wherein the second message is uplink control information (UCI), and the UCI is transmitted to the base station via a physical uplink control channel (PUCCH) (par.[0076] which discloses the transmission of the ProSe-BSR to the base station. The BSR which is UCI is transmitted on an uplink control channel from a mobile device to a base station). 

Regarding claims 8 and 14, Sheng discloses wherein the third message includes at least one of information indicating a time duration for which the ST resources and the SR resources are activated and information indicating a frequency band in which the ST resources and the SR resources are configured (par.[170 – 0186] .

Claims 2-3 and 10-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Kwon, as applied to claims 1 and 9, above, and further in view of Lee et al (US 2018/0124707 A1).
Regarding claims 2 and 10, Sheng discloses the transmission of the first indication, but does not explicitly discloses wherein the first indicator includes at least one selected from the group consisting of: information indicating a number of consecutive ST slots used for the sidelink transmission, information indicating a number of consecutive ST symbols located before a starting ST slot among the consecutive ST slots, information indicating a number of consecutive ST symbols located after an ending ST slot among the consecutive ST slots, information indicating an index of the starting ST slot, and information indicating an index of the ending ST slot.
In an analogous art, Lee discloses herein the first indicator includes at least one selected from the group consisting of: information indicating an index of the starting ST slot, and information indicating an index of the ending ST slot (par.[0205] which disclose resource location, e.g. slot index for transmission and reception in V2X, e.g. sidelink communications).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Shen, with the 

Regarding claims 3 and 11, Lee discloses wherein the first indicator includes at least one selected from the group consisting of: information indicating a number of consecutive SR slots used for the sidelink reception, information indicating a number of consecutive SR symbols located before a starting SR slot among the consecutive SR slots, information indicating a number of consecutive SR symbols located after an ending SR slot among the consecutive SR slots, information indicating an index of the starting SR slot, and information indicating an index of the ending SR slot (par.[0205] which disclose resource location, e.g. slot index for transmission and reception in V2X, e.g. sidelink communications).


Claims 4, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng and Kwon, as applied to claims 1 and 9, above, in view of Kim et al. (US 2018/0309513 A1).
Regarding claims 4 and 12, Sheng discloses the transmission of the first indicator, but does not disclose wherein the first indicator is a slot format indicator (SFI), the SFI indicates formats of symbols belonging to a slot or a mini- slot, and each of the symbols has a format of a downlink (DL) symbol, an uplink (UL) symbol, a flexible (FL) symbol, an ST symbol, or an SR symbol.

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Sheng, with the SFI as discussed in Kim. The motivation/suggestion would have been to provide a mechanism of signaling (especially, flexibly and dynamically signaling) to UEs the time division duplex (TDD) structure of slots or groups of slots in a radio frame (Kim: par.[0006]).

Allowable Subject Matter
Claims 15 and 19-20 which depend from independent claim 15 are considered to be in condition for allowance. The subject matter of claim 15 wherein: 
“transmitting, by the processor, to a second UE , a first message including:
information indicating a number of consecutive ST symbols within a slot, information indicating an index of a starting ST symbol among the consecutive ST symbols, information indicating an index of an ending ST symbol among the consecutive ST symbols, information indicating a number of consecutive SR symbols with the slot, information indicating an index of a starting SR symbol among the consecutive SR symbols, and information indicating an index of an ending SR symbol 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411